The State of TexasAppellee/s




                               Fourth Court of Appeals
                                       San Antonio, Texas
                                              January 29, 2014

                                            No. 04-13-00858-CR

                                          Wesley Allen DOTSON,
                                                Appellant

                                                      v.

                                        THE STATE OF TEXAS,
                                              Appellee

                        From the 81st Judicial District Court, Karnes County, Texas
                                   Trial Court No. 13-01-00015-CRK
                               Honorable Bert Richardson, Judge Presiding

                                               O R D E R
         The reporter’s record was originally due on December 27, 2013. On January 10, 2014, the clerk
of this court notified the court reporter, Staci Slayden, that she is the court reporter responsible for timely
filing the reporter’s record in this appeal and that the reporter’s record is late. The clerk explained that if
the reporter’s record has not been filed because (1) the appellant has failed to pay or make arrangements
to pay the reporter’s fee and (2) the appellant is not entitled to appeal without paying the fee, the court
reporter must file a notification of late record stating such fact within ten days. Otherwise, the court
reporter must file the reporter’s record within thirty days. On January 27, 2014, Staci Slayden filed a
notification of late reporter’s record, stating that she has been “forced to purchase new, very costly
software” and is now “forced to learn very quickly.” She states that it will “be a few months before” she
is proficient and can produce a transcript. She states that she expects to complete the reporter’s record by
March 31, 2014, or more than ninety days from the original deadline. While we understand difficulties
with learning new software, such difficulties cannot justify such a lengthy delay and potential prejudice to
appellant’s rights. If Slayden is unable to perform all of her duties and complete a record in a timely
manner, she must take whatever steps are necessary, including requesting a substitute reporter or hiring
competent assistance, to file the record by the date ordered.

     We ORDER Staci Slayden to file the reporter’s record on or before March 31, 2013. NO
EXTENSIONS WILL BE GRANTED.

                                                           _________________________________
                                                           Karen Angelini, Justice

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court on
this 29th day of January, 2014.


                                                           ___________________________________
                                                           Keith E. Hottle
                                                           Clerk of Court